DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 4 recites “a negative slope in a range of 80% span to 100% span” in combination with the recitation of “the stagger angle has a positive slope form 20% span to 100% span” of claim 1. Note that the limitation that 80% to100% span has a slope that is negative is supported in conjunction with same portion of the curve being positive. How can the slope be both positive and negative from 80% to 100%. The lack of support for this limitation consequently raise doubt as to possession of the claimed invention at the time of filing.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claims 1, 7 and 10 recite “the airfoil has a relationship between a stagger angle and span position that defines a curve”. Firstly, this limitation does not clearly set forth how the stagger angle is being defined. The stagger angle is defined in the specification and Fig. 5 based as an angle (α) between the chord and the circumferential direction (see Y-axis in Fig. 5). It is unclear whether this specific definition and the reference system is being incorporated into the claims. Note that prior art references Lewis (US 2017/0145828, par. 72, Fig. 3), and Gomez (US 2015/0016986 see Fig. 1) define the stagger angle with respect to the axis, not the circumferential direction. Hanson (US Patent 6,353,789), Liu (US Patent 6,331,110), and Haller (US Patent 5,779,443) also appear to define a stagger angle inconsistent with the application. Since, there does not appear to be a uniformly established definition of stagger angle, and the claim does not establish a reference system to define the stagger angle, the metes and bounds of the claim are unclear.

Secondly, the above limitation does not specify the condition of the airfoil. As noted by applicant in par. 45 of the specification, “the stagger angle… varies between a hot, running condition and a cold, static condition”. It is unclear whether the claimed curve correspond to a hot, running condition, or a cold static condition. Additionally, it is not clear whether there are specific operating conditions (ex. temperature, rotational speed) that would further affect the particular angle of the airfoil at a particular span. Accordingly, since the claim does not establish the conditions of the airfoil, the metes and bounds of the claim are unclear.
Thirdly, the claimed airfoil appears to correspond to both a vane (par. 39 of the specification) and a blade. The Examiner notes that vanes (ex. IGV of Fig. 2, also see par. 38 of the specification “the IGV and stator stages may all be variable”) of the low pressure compressor can be pitched. The airfoil is rotated about its pitch axis, and the stagger angle would appear to change relative to the circumferential direction according to the definition of stagger angle in Fig. 5. Note that Baughman (US 2011/0146228) describes the stagger angle of the igv being varied (par. 32). It is unclear whether the pitched vanes would have stagger angles that vary according to the pitch control since the stagger angle definition in the claim is not clearly established. Accordingly, since the claim does not establish the stagger angle and whether varied angles changes the stagger angle at the span, the metes and bounds of the claim are unclear.
Additionally, there may be ambiguity as to whether “a radial direction” (ex. claim 1, line 10) corresponds to a radially outward direction. In the instance of a vane attached with its base at a radial outward case, and extending inward, it may be ambiguous as to whether to define the 0% span of the airfoil at the base (on the radial outward case) or at its radial inward direction. Accordingly, since the claim does not clearly establish the reference system with the span necessarily extending from 0% span at its radial innermost portion to 100% at its radial outermost portion, the metes and bounds of the claim may be unclear.
Claims 2-6, 8-9 and 11-12 are indefinite based on their dependence on claims 1, 7 and 10.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1-12 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4, 1, 1, 5, 5, 5, 6, 6, and 6 of U.S. Patent No. 10,584,715. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in at least one aspect.
Regarding the broadening aspect of the application claims, the following comparison between the patent claims and the application claims highlights what elements have been excluded in the presentation of the application claims.  
Patent claim 1
Application claim 1
A gas turbine engine comprising: 
a combustor section arranged between a compressor section and a turbine section, wherein the compressor section includes at least a low pressure compressor and a high pressure compressor, the high pressure compressor arranged upstream of the combustor section; 

a fan section having an array of twenty-six or fewer fan blades, wherein the fan section has a low fan pressure ratio of less than 1.55, wherein the low pressure compressor is downstream from the fan section, wherein the low pressure compressor is counter-rotating relative to the fan blades; 

a geared architecture coupling the fan section to the turbine section or the compressor section; and 

an airfoil provided in the compressor section outside the high pressure compressor section and including pressure and suction sides extending in a radial direction from a 0% span position to a 100% span position, wherein the airfoil has a relationship between a stagger angle and span position that defines a curve with the stagger angle greater than 35.degree. from 0% span to at least 50% span, wherein the stagger angle has a positive slope from 20% span to 100% span. 
A gas turbine engine comprising: 
a combustor section arranged between a compressor section and a turbine section, wherein the compressor section includes at least a low pressure compressor and a high pressure compressor, the high pressure compressor arranged upstream of the combustor section; 

a fan section having an array of twenty-six or fewer fan blades, wherein the low pressure compressor is downstream from the fan section; and 








an airfoil provided in the compressor section outside the high pressure compressor section and including pressure and suction sides extending in a radial direction from a 0% span position to a 100% span position, wherein the airfoil has a relationship between a stagger angle and span position that defines a curve with the stagger angle greater than 350 from 0% span to at least 50% span, wherein the stagger angle has a positive slope from 20% span to 100% span.


Thus, it is apparent that the more specific patent claims 1-4, 1, 1, 5, 5, 5, 6, 6, and 6  encompass application claims 1-12, respectively.  Following the rationale in In re Goodman, cited above, where applicant has once been granted a patent containing a claim for the specific or narrower invention, applicant may not then obtain a second patent with a claim for the generic or broader invention without first submitting an appropriate terminal disclaimer.  Note that since application claims 1-12 are anticipated by patent claims 1-4, 1, 1, 5, 5, 5, 6, 6, and 6, respectively, and since anticipation is the epitome of obviousness, then application claims 1-12 are obvious over patent claims 1-4, 1, 1, 5, 5, 5, 6, 6, and 6, respectively.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-7, 9-10 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Morin (US Patent 8,246,292) in view of Wadia (US 2007/0243068) and in further view of Liu (US Patent 6,331,100).
	In regards to claims 1, 7 and 10, Morin discloses a gas turbine engine comprising: 
a combustor section (26) arranged between a compressor section (24) and a turbine section (28), wherein the compressor section includes at least a low pressure compressor (44) and a high pressure compressor (44), the high pressure compressor arranged upstream of the combustor section (Fig.); 
a fan section (22) having an array of fan blades, wherein the low pressure compressor is downstream from the fan section; 
an airfoil (in low pressure compressor 44) provided in the compressor section outside the high pressure compressor section and including pressure and suction sides extending in a radial direction from a 0% span position to a 100% span position (Figure).
Morin is silent about whether there is twenty-six or fewer fan blades, and the airfoil has a relationship between a stagger angle and span position that defines a curve with a stagger angle that is greater than 35° from 0% span to at least 50% span, wherein the stagger angle has a positive slope from 20% span to 100% span, the stagger angle is between 35° and 45° at 0% span, and the stagger angle is between 55° and 65° at 100% span.
	Wadia discloses twenty-six or fewer fan blades (pars. 79-82, Fig. 1).
	Morin discloses a gas turbine engine with a fan section, however is silent about the number of fan blades. Wadia, which is also directed to a gas turbine engine with a fan section, discloses that twenty blades increase efficiency while maintaining adequate stability and stall margin, as well as reducing noise, as well as reducing weight and cost due to fewer fan blades (par. 82). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the gas turbine of Morin by providing twenty-six or fewer fan blades, as taught by Wadia, to increase efficiency while maintaining adequate stability and stall margin, as well as reducing noise, as well as reducing weight and cost due to fewer fan blades (Wadia par. 82).
Liu discloses airfoil for a compressor of a gas turbine has a relationship between a stagger angle (A with stagger angle being defined relative to the axis X, Fig. 4) and span position that defines a curve (with 2 points defined by the stagger angles shown in Fig. 4 at 0% span and 100% span, and an increasing slope in between Col. 3, lines 49-50, see Fig. 4) with a stagger angle that appears to be greater than 35° (see annotated Fig. 4 below) from 0% span to at least 50% span, wherein the stagger angle has a positive slope from 20% span to 100% span (“increases from root to tip”, Col. 3, lines 49-50), wherein the stagger angle appears to be between 35° and 45° at 0% span (see Fig. 4 with compass aligned with chord 30, see annotated black line), and the stagger angle appears to be between 55° and 65° at 100% span (see Fig. 4 with compass aligned with chord).

    PNG
    media_image1.png
    334
    430
    media_image1.png
    Greyscale
  

    PNG
    media_image2.png
    319
    333
    media_image2.png
    Greyscale

Annotated Portion of Fig. 4 of Liu with stagger angles at 0% span (top), 100% (bottom)
Morin discloses a gas turbine engine with a compressor section with airfoils, however do not disclose the particular stagger angle to span relationship. Lui, which is also directed to a gas turbine engine with a compressor airfoils, discloses an airfoil profile which improves compressor efficiency and stall margin while limiting centrifugal stress for improving gas turbine engine compressor performance (Col. 2, lines 3-14). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to modify the gas turbine of Morin by providing a relationship between a stagger angle and span position that defines a curve with a stagger angle that appear to be greater than 35° from 0% span to at least 50% span, wherein the stagger angle has a positive slope from 20% span to 100% span, the stagger angle appears to be between 35° and 45° at 0% span (see Fig. 4 with compass aligned with chord 30, see annotated black line), and the stagger angle appears to be between 55° and 65° at 100% span (see Fig. 4 with compass aligned with chord), as taught by Liu, to improve compressor efficiency and stall margin while limiting centrifugal stress for improving gas turbine engine compressor performance (Liu Col. 2, lines 3-14).
Furthermore, although Lui does not explicitly disclose the angle of greater than 35°, between 35° and 45° at 0% span, and/or between 55° and 65° at 100% span, nevertheless such a feature would have been obvious. It has been held “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). In this case, although drawings are not necessarily to scale, Liu Fig. 4 shows 45° at 0% span, and 65° at 100% span. It would have been obvious as a matter routine experimentation to try the relative scale shown in the figure as a starting point in determining the workable range of the angle being greater than 35° at 0% span, between 35° and 45° at 0% span, and/or between 55° and 65° at 100% span.
	In regards to claim 2, the modified gas turbine engine of Morin comprises the gas turbine engine is a two-spool configuration (30, 32).
	In regards to claims 3, the modified gas turbine engine of Morin comprises the airfoil is rotatable relative to an engine static structure (Morin Figure, Liu Fig. 1).
	In regards to claims 6, 9 and 12, the modified gas turbine engine of Morin comprises the fan section has a low fan pressure ratio of less than 1.55 (Morin Col. 4, lines 31-34).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Morin (US Patent 8,246,292) in view of Wadia (US 2007/0243068) and in view of Liu (US Patent 6,331,100) and in further view of Roy (US 2015/0219115).
	In regards to claim 4, the modified gas turbine engine of Morin contains all of the claimed elements as set forth in the rejection of claim 1, except the curve includes a non-increasing slope in a range of 80% to 100% span.
	Roy discloses a curve for camber vs. span with the curve includes a non-increasing slope in a range of 80% to 100% span (Fig. 7, see curve B which is representative of the original tip, par. 27, also see Fig. 6b bottom).
It is obvious to substitute one known element for another to obtain predictable results. See MPEP 2143(B). The MPEP states there must be: (1) a device of the prior art that differed from the claimed device by the substitution of some components (step, element, etc.) with other components, (2) the substituted components and their functions were known in the art; (3) one of ordinary skill in the art could have substituted one known element for another, and the results of the substitution would have been predictable. In this case, Morin as modified by Liu, comprises a gas turbine engine with an airfoil with a positive slope, however is silent about whether the slope is non-increasing. Roy, which is also directed to an airfoil for a compressor, discloses a curve includes a non-increasing slope in a range of 80% to 100% span. The results would have been predictable since both references deal with compressor airfoils with increasing stagger angles, and applying a non-increasing known stagger profile would result in predictable performance of the airfoil. Thus, it would have been obvious to further modify the gas turbine engine of Morin to include an airfoil with the stagger having a non-increasing slope as taught by Roy.

Claims 5, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Morin (US Patent 8,246,292) in view of Wadia (US 2007/0243068) and in view of Liu (US Patent 6,331,100) and in further view of Schilling (US 2008/0120839).
The modified gas turbine engine of Morin lacks the low pressure compressor is counter-rotating relative to the fan blades.
Schilling discloses a low pressure compressor (LPC) is counter-rotating relative to fan blades (par. 3).
Morin discloses a gas turbine engine with a geared architecture, however do not disclose a counter rotating arrangement with the LPC. Schilling, which is also directed to a gas turbine with a LPC and fan arrangement, discloses a counter rotating fan assembly that increases the overall efficiency (par. 3). Thus, it would have been obvious to one having ordinary skill in the art before the effective filing of the claimed invention to further modify the gas turbine engine of Morin by providing the low pressure compressor is counter-rotating relative to the fan blades, as taught by Schiling, to increase the overall efficiency of the engine (par. 3).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSE M PRAGER whose telephone number is (571)270-1412.  The examiner can normally be reached on M-F 9-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on 5712721051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESSE M PRAGER/Examiner, Art Unit 3745 

/DAVID HAMAOUI/Primary Examiner, Art Unit 3747                                                                                                                                                                                                                                                                                                                                                                                                               
3/11/2021